Order entered May 13, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00635-CR
                                       No. 05-13-01385-CR
                                       No. 05-13-01386-CR

                                DAARON BUYCKS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                Trial Court Cause Nos. F12-35389-N, F12-33600-N, F12-34766-N

                                            ORDER
          The Court GRANTS appellant’s May 2, 2014 motion to supplement the reporter’s

record.

          We ORDER Sandra Hughes, the official court reporter for the 195th Judicial District

Court, to file a supplemental reporter’s record, within FIFTEEN (15) DAYS from the date of

this order, that contains the original plea hearing for trial cause no. F12-33600-N.

          We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE